Opinion by
Orlady, P. J.,
The liability of a husband for purchases made by his wife for necessaries for her support and maintenance, has been so recently considered in Hagedorn v. Haber, 65 Pa. Superior Ct. 179; Strawbridge v. Wolff, 66 Pa. Superior Ct. 328, and Gaston v. Vitte, 67 Pa. Superior Ct. 483, that it is not requisite in this case to repeat the reasons and citations therein given.
The disputed facts in this case were fairly submitted by the trial judge and there is sufficient evidence to warrant the verdict returned by the jury.
The judgment is affirmed.